﻿45.	 Mr. President, since I am speaking for the first time here in this Assembly, by your leave I should like to associate myself fully with the warm congratulations which have already been addressed to you on the occasion of your election. The unanimous decision of this Assembly to entrust to you the task of guiding our work is a stirring tribute to the policies of your country and to your personal qualities as a seasoned diplomat. The considerable experience you have had in the United Nations and your undisputed authority make you particularly qualified to preside over the important debates of this thirty-second session. Mr. President, I can assure you of the complete co-operation of the delegation of Upper Volta in the discharge of your duties.
46.	It is also a pleasure to pay a well-deserved tribute to your eminent predecessor, Mr. Amerasinghe who, with his wisdom and talents as an enlightened diplomat, guided with exceptional success the work of the thirty-first session of the General Assembly.
47.	Finally, I "should like to thank the Secretary-General, Mr. Kurt Waldheim, for the devotion, perception and dedication with which he guides the destiny of the Organization. I should like to express to him our complete satisfaction and total support for his praiseworthy efforts in his lofty and exalted post.
48.	I could not go into the substantive problems in my statement without first expressing my personal happiness at seeing seated among us the representatives of the brother people of Djibouti and the Vietnamese people. Those two States will, I am certain, make a dynamic contribution to the work of our Organization and to the attainment of the noble objectives of the Charter. Their admission represents also a further step towards the universality at which the United Nations aims.
49.	I wish now to touch on some of the complex and disturbing questions that deserve the full attention of our Assembly. Despite exceptional efforts made by our Organization and the international community, the world is beset with grave problems that require urgent solutions first and foremost the problem of southern Africa.
50.	Southern Africa remains a dangerous tinderbox which threatens peace in that region and in the world because apartheid is violence, both moral and physical, and because apartheid represents a total contempt for our Organization and its Charter. Upper Volta, whose philosophy is based on respect for man, whatever his civilization or culture, denounces and condemns once again the anachronistic and ignoble scourge of apartheid which stops at nothing to repress and massacre innumerable Africans, whose only crime is that they have a black skin. From this rostrum I wish to pay a tribute to the memory of Steven Biko and to all the martyrs of southern Africa who courageously fell before bullets or were crushed by torture, and to all those who, while we are meeting here, are paying dearly in the horrors of the gaols of Vorster and Ian Smith for their rejection of apartheid and for their ardent quest for dignity, justice and independence.
51.	The situation in southern Africa is all the more disturbing since the racist regimes strive ferociously to increase and improve their means of repression and destruction, including nuclear weapons. From this rostrum we solemnly appeal to all the great Powers and their allies and to the entire international community to take appropriate measures so as to make Vorster incapable of threatening African States and world peace. The black community will no longer be content with beautiful words while Vorster, with the benefit of the lucrative economic relations which South Africa maintains with a good number of States, openly arms in defiance of innumerable resolutions of this Assembly.
52.	The illegal occupation of the international Territory of Namibia by the racist regime of Pretoria and the introduction into that country of the policy of apartheid and bantustanization constitute a defiance of the United Nations and of the international community. It is necessary decisively to counter that action by South Africa so as to hasten Namibia's accession to independence by democratic means and under United Nations supervision. In this respect we reaffirm the need to give SWAPO all the political and material support it needs in the just struggle it wages for freedom.
53.	The obduracy of the rebel racist minority in desperately holding on to its power and the resulting situation of conflict jeopardize the very existence of the white community of that country. We believe that it is more urgent than ever to find a final solution for the Rhodesian problem on the basis of majority rule.
54.	The Anglo-American plan is the last chance for a peaceful settlement. If it fails Africa would have no choice other than to resort to the only solution capable of making Ian Smith give way—armed struggle to the end.
55.	The situation in the Middle Hast continues to threaten the peace and development of the region. Upper Volta attentively follows the evolution of that disturbing question and hopes that in the Middle Hast a just and lasting peace will soon be established on the basis of the following elements: withdrawal from the Arab territories occupied by force since 1967; the right of every State in the region to live within secure and recognized borders: and the recognition and implementation of the legitimate rights of the Palestinian people.
56.	All that leads us to deplore the recent measures taken by Israel to establish new settlements on the West Bank. It is, nevertheless, our hope that the negotiations under way for a resumption of the Geneva Peace Conference on the Middle East will be positive. However, it would be an illusion to imagine that that Conference will arrive at lasting results without the effective, full and complete participation of the Palestinian people represented by the Palestine Liberation Organization.
57.	The separation of the island of Mayotte from the rest of the Comoros is still a situation that worries all African States. We trust that the lofty mission entrusted to the current President of the OAU with respect to the President of France will rapidly produce a satisfactory solution to this question.
58.	We welcome the efforts made by the Secretary- General to find a lasting solution to the painful problem of Cyprus. Upper Volta deplores the interference of other
States in the internal affairs of Cyprus and sincerely hopes that the two communities, Greek and Turkish alike, will arrive at an understanding and agreement with independence and in non-alignment.
59.	In 1976 military expenditure reached the fabulous sum of S350 billion; that is the equivalent of the combined gross national product of all the nations of Latin America, Africa and the Middle East; it is the equivalent of national expenditure for education throughout the world, double the expenditure for health, and 15 times higher than foreign aid to developing countries.
60.	Given such waste and the destructive potential it entails, the disarmament problem becomes acute. We are pleased, therefore, with the many attempts at, and laborious discussions on, disarmament. The initiative of the non-aligned countries to convene in 1978 a special session of the General Assembly devoted to disarmament will perhaps allow us to Jay the groundwork for effective disarmament.
61.	These developments warrant the hope that mode rating influences will carry more weight on behalf of the cause in which man, by his inalienable right to existence, happiness and to a future, must always have the final word.
62.	Among the matters involving our Organization, I wish to highlight the consensus agreements reached here and State sovereignty, a sacrosanct principle of international law, which, in current circumstances, no one could think of renouncing.
63.	Yet, here perhaps more than in ideological confrontations and conflicts of interest lies the bone of contention, since it is obviously inconceivable that United Nations resolutions should be perceived or received with indifference by the countries concerned without serious damage to international order itself. The pressure tactics or retaliatory' measures which have sometimes been resorted to, and their generally unfruitful results, are certainly among the most basic causes of the feeling of dissatisfaction with the international political order in our times.
64.	The bitter fruits of this state of affairs are: violence in all its forms, the crystallization of selfish interests, intolerance, the balancing act between the great Powers now elevated to a new diplomatic art, and the feeling of helplessness experienced by the weakest.
65.	Now, let us not be misled: never has our world been in greater need of an. international morality endowed with the essential legitimacy which would derive from its unreserved acceptance, without ulterior motives, by the whole international community.
66.	Indeed, what led to the creation of the United Nations on the morrow of an atrocious war was mankind's need for new foundations for his future and for his survival, for a new approach to the world's problems, for a new philosophy of international relations-in short, for a new international morality.
67.	But, as you will agree, that new ethic has not, unfortunately, gained ground as it should have because of the narrow interests of States.
68.	Yet, the situation we find ourselves in, overshadowed by economic crisis and monetary disarray, coupled with a fresh outburst of foreign competition on the African continent, may aggravate the all-too-well-known symptoms.
69.	Hence it is with particular seriousness that I appeal for an attempt to define this new international morality so urgently needed by our world. Otherwise there may be a dangerous escalation of unbridled competition, violence, and perhaps, alas, the ultimate apocalypse. What our world needs, individually as well as collectively, is a reason to believe-a reason that is sufficiently imperative to justify forgetting circumstantial interests, so as to rise above selfish interests. In a word, what our world needs is a new brotherhood of man, a new practice in international relations based on the innate feeling of justice common to every man. Only such a practice will be able to create a feeling of real and binding obligation before which even the principle of State sovereignty itself will be bound to yield.
70.	True, centuries of traditions, ways of life and thinking will not easily be altered. Nobody wants to give away his trump cards, his ability to respond to events, that enable him to perpetuate his dominant position or his material interests. Yet, some doctrines would lose much of their attractiveness and would more clearly reveal the price to be paid it this new international morality, the requirements and implications of which are certainly not difficult to define, could find its proper course in the light of the profound crisis which our world is undergoing, and could in the immediate future be established boldly where confrontations are becoming manifest, namely in Africa
71.	I have deliberately dwelt on the political factors and prospects which form the background of international relations, but I would be remiss were I to overlook economic problems, because the survival of our civilization is threatened not only by conflicts and the arms race, but also, if not more so, by disparities in economic development. In this field, the countries concerned must, of course, make the major effort; but, regrettably, such efforts have often failed because of external forces entirely beyond their control. That is what is happening, for example, in the Sahelian countries, where droughts and floods alternate, leaving in their wake death, devastation and poverty. Who can affirm in all conscience that this seasonal disruption is in no way related to all the atmospheric and stratospheric experiments that have been carried out? Meanwhile, the submission to States, for their consideration, of an international Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques proves, if that were necessary, that man can now deliberately manipulate the natural elements.
72.	Upper Volta, despite these difficulties, is tirelessly pursuing a policy which combines a desire for rapid economic growth and a concern for integrated development. After the five-year plan which has just been completed with specific achievements, a new plan is under way which will place greater emphasis on agricultural production, the essential basis and principal vehicle of our economic development.
73.	If, in spite of everything, our situation still encounters obstacles to be overcome, it is not so much because of our unfavourable geographical position as because of the erratic climate which makes Upper Volta a Sahelian country. The tragedies suffered by the Sahelian countries from 1968 to 1973 endangered the already difficult lives of 20 million human beings. But again this year, drought has clearly reminded us that, in order to deal with the over-all damage to our lands and environment, the solution must not be found in any effort to change the climate because this is a recurrent and inevitable climatic condition of arid, semi- arid and subhumid regions.
74.	We must perforce learn to control water by a sound and rational policy with regard to water resources. In this respect, two world conferences have indicated their vital importance this year. One was the United Nations Water Conference, held in Mar del Plata some months ago, which reached positive conclusions on the most rational method of managing water resources throughout the world in order to meet the growing requirements, particularly in the arid-zone countries. The other was the United Nations Conference on Desertification, held in September last in Nairobi This important Conference, at which more than 100 States of our Organization met, including the Scandinavian countries, bears witness to the interest that mankind attaches to this problem.
75.	However, my country, Upper Volta, did not wait for the Conference on Desertification to attack the evil at its roots. In fact since 1963 our public authorities have undertaken a vast anti-erosion campaign in the north of our country. Thus we reclaimed more than 300,000 hectares. Since then, action by the Government has also been carried out on a certain number of strategic projects intended in particular to remedy ecological imbalances. Among these measures, Upper Volta gives a high priority to reforestation, and that is why, within the framework of the regional development organizations, we are experimenting with reforestation in villages. !t is true that in our Sudan-Sahelian zone deforestation is at present the most serious form of ecological deterioration. Therefore a bold policy must be undertaken by an extensive and intensive programme of reforestation. For such a programme to be effective it must be included in a subregional or regional context and have the support of the popular masses through their being made aware of the problems and being mobilized to deal with them, because it is the attitude of men and their ability to assimilate new factors which will largely determine productivity.
76.	The United Nations has an eminent role to play in the success of this vast and sound undertaking. It is from this standpoint that the Government of Upper Volta would like to propose to this Assembly that the tree should constitute the theme for our thinking when it comes to fighting desertification. We are prepared to seek with all States concerned the appropriate context for action along these lines.
77.	The hopes of half a billion human beings are at present based on the plan of action which marked the end of the work of the Conference. Even though we did not attain unanimity, because of differences among industrialized and developing countries regarding the establishment of a special fund for desertification, and even though the effective implementation of the plan of action would require the solution of a certain number of prior questions, it remains no less true that the Nairobi Conference has paved the way to genuine international solidarity in regard to that new international economic order to which we all aspire.
78.	This new economic order, as we have all recognized, assumes a redefinition, or rather a readjustment, of North- South relations, with a systematic search for justice and equity. We are bound to recognize that in this matter the rich and the poor do not speak the same language. The fourth session of UNCTAD, the results of which did not fulfil our hopes, and the Conference on International Economic Co-operation, or North-South dialogue, which did not succeed in making positions more flexible, both bear eloquent testimony to the differences in assessment and equally in the approach to relationships based on interests. The situation we are witnessing at the end of this century is not only a worsening of the terms of trade but also a deterioration in the terms of negotiation.
79.	Yet a little attention to the actual facts is all that is needed to be convinced of the need for international action for the benefit of the poor countries, in which the tragedy of man daily becomes more distressing.
80.	In most of these countries the per capita annual growth does not exceed 0.3 per cent, whereas the rate scheduled for the Second United Nations Development Decade is 3.5 per cent. This rate appears to be even lower in the Sahelian countries, where most of the least advanced poor countries are located. When one notes that in the region nature is inclement and that the shortage of rainfall so far this year threatens to aggravate the grain crisis at a time when it is at a critical threshold, one immediately realizes how necessary and urgent a solution is.
81.	As far as trade is concerned, the balance of world trade has deteriorated at the expense of the developing countries, whose exports have risen by a little less than 4 per cent since 1975, that is, far below the 7 per cent target set for the Second Development Decade. Conversely, their imports have risen in the proportions imposed by the persistent inflation, the rising prices and the economic recession in the developed countries. Hence they have experienced a trade deficit of approximately S35 billion.
82.	The same tendency is apparent in their external indebtedness, which remains disturbing, particularly because of the high rate and unequal distribution of the indebtedness of the developing countries to their creditors. This indebtedness has doubled in three years and it has now risen to SI30 billion. For this year alone statistics foresee an increase of the order of S30 billion.
83.	In these circumstances aid for development becomes marginal, particularly if one takes into account the financing needs of the poor countries, which will rise to approximately S60 billion at the end of the present decade.
84.	It is evident that one can no longer expect these countries to finance, by borrowing, a deficit imposed on them by the international crisis and by the selfishness of the market-economy countries.
85.	This rather sombre picture reveals the alarming situation of the developing countries, which urgently need measures of assistance if chaos is to be avoided In this respect we must warmly thank the friendly countries which, through bilateral and multilateral assistance, have given valuable aid to our development effort.
86.	Those among them which have not hesitated to devote 1 per cent of their gross national product to development aid above all deserve our profound gratitude. We appeal to them to intensify this effort and to make it more dynamic by increasing assistance for our development. In particular we appreciate the decision taken by States which, like Canada, have decided to convert debts into selfless aid. Upper Volta firmly believes that the future of the world depends on co-operation among men if we wish to save succeeding generations from the scourge of war, as was proclaimed as long ago as 1945 by the nations among us which had the historic mission of laying the foundations of our Organization. An international conference, the Afro- Arab summit, paved the way for this form of multilateral co-operation. May it lead to other similar initiatives so that our world may advance in peace and prosperity.
87.	For our part we wish to reiterate our commitment to discharge our common responsibilities unflaggingly alongside the other nations represented here, not only to liberate mankind from the spectre of war but also to ensure for coming generations a universe of justice, progress and prosperity.
